DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 03/22/2021 has been entered and made of record.

Withdraws Objection to the Claim
Applicant's arguments see remarks page 5, Para 004-006, filed 03/22/2021, with respect to Claim 4-6 and 9 have been fully considered and are persuasive.  The objections to the Claim 4-6 and 9 have been withdrawn. 
Examiner withdraws the previously made objection.

Claim Rejections - 35 USC § 102 and 35 USC § 103
 Applicant’s presented arguments with regards to claims 1, filed 03/22/2021 have been fully considered but are held unpersuasive. Examiner's response to the presented arguments follows below.
Summary of Arguments:
[2]	Regarding Claims 1, argues that Chen does not teach or suggest or disclose any redundancy check that includes N x (N-1)/2 motion data comparisons, and reordering as described in claim 1 such that the motion vector candidate having the motion information that characterizes the global motion vector is first in the reordered motion vector candidate list. [Page 7, Para 003, Page 8, Para 002]

Examiner’s Response:
Examiner respectfully disagrees.
[3]	Regarding Claims 1 and 5, Examiner contends that 
The examiner is given the broadest reasonable interpretation when examining the claims. 
Chen discloses
a maximum of four merge candidates are selected among candidates that are located in positions as depicted in FIG. 2.; [Fig. 2, Para 0102]
The global MV candidate list may contain the MVs derived from the adjacent blocks; [Para 0189]
duplicated candidates having the same motion parameters as the previous candidate in the processing order may be removed from the candidate list, This process is defined as a pruning process; [Para 0106] 
the derivation process may be stopped if the number of merge candidates reaches to MaxNumMergeCand, and In HEVC and potentially other codecs, MaxNumMergeCand is set equal to five.; [Para 0107, indicating to the person of ordinary skill in the art before the effective filing date of the claimed invention that setting MaxNumMergeCand is application specific and thereby it is design choice. Because Applicant has not disclosed that having a specific number of spatial candidates provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate number of spatial candidates. Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Chen to obtain the invention as specified in the claim.]
full motion pruning process compares one candidate against all the previously derived candidates in the current candidate list to avoid inserting identical candidate to a certain extent.; [Para 201, It would be well-known to the to the person of ordinary skill in the art before the effective filing date of the claimed invention that if the number of candidates are N, then comparing one candidate with all other candidates would require Nx(N-1) comparisons by mathematical formula]
video encoder 20 and video decoder 30 construct a global MV candidate list by inserting all the reconstructed MVs into this list according to a pre-defined order.; [Para 0189, Therefore, indicating to the person of ordinary skill in the art before the effective filing date of the claimed invention that setting pre-defined order is application specific and thereby it is design choice. Because Applicant has not disclosed that having a specific order provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate order. Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Chen to obtain the invention as specified in the claim.]
Therefore, from a)-f) above it is clear that Chen does teach or suggest or disclose any redundancy check that includes N x (N-1)/2 motion data comparisons, and reordering as described in claim 1 such that the motion vector candidate having the motion information that characterizes the global motion vector is first in the reordered motion vector candidate list.. 
Accordingly, Examiner maintains the rejection.


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20180359483A1) (hereinafter Chen).

Regarding Claim 1, Chen meets the limitations as follows: 
A decoder, [30 Fig. 1, Fig. 25, Para 0059, 0256] the decoder comprising circuitry configured to: 
receive a bitstream; [discloses video decoder 30 may receive a bitstream generated by video encoder 20; Para 0089]
determine no more than four spatial candidates, wherein the no more than four spatial candidates generated as a function of five spatial neighboring blocks adjacent to a current block, [i.e. a maximum of four merge candidates are selected among candidates that are located in positions as depicted in FIG. 2.; Fig. 2, Para 0102]  and wherein the neighboring blocks contain motion information characterizing a global motion vector; [i.e. The global MV candidate list may contain the MVs derived from the adjacent blocks; Para 0189]
generate spatial candidates without redundant motion data by performing a redundancy check for the no more than four spatial candidates, [i.e. duplicated candidates having the same motion parameters as the previous candidate in the processing order may be removed from the candidate list, This process is defined as a pruning process; Para 0106, and the derivation process may be stopped if the number of merge candidates reaches to MaxNumMergeCand, and In HEVC and potentially other codecs, MaxNumMergeCand is set equal to five.; Para 0107, indicating to the person of ordinary skill in the art before the effective filing date of the claimed invention that setting MaxNumMergeCand is application specific and thereby it is design choice. Because Applicant has not disclosed that having a specific number of spatial candidates provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate number of spatial candidates.
Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Chen to obtain the invention as specified in the claim.]  wherein the redundancy check comprises N x (N-1)/2 motion data comparisons; [i.e. full motion pruning process compares one candidate against all the previously derived candidates in the current candidate list to avoid inserting identical candidate to a certain extent.; Para 201, It would be well-known to the to the person of ordinary skill in the art before the effective filing date of the claimed invention that if the number of candidates are N, then comparing one candidate with all other candidates would require Nx(N-1) comparisons by mathematical formula] 
construct, from the spatial candidates without redundant motion data for the current block, a motion vector candidate list; [discloses video decoder 30 may generate the same candidate list and may determine, based on the index, the selected candidate. Video decoder 30 may then use the motion information of the selected candidate to generate a predictive block for the current video unit.; Para 0100 and video decoder 30 construct a global MV candidate list by inserting all the reconstructed MVs into this list according to a pre-defined order; Para 0189]
reorder the motion vector candidate list such that the motion vector candidate having the motion information that characterizes the global motion vector is first in the reordered motion vector candidate list; [discloses video encoder 20 and video decoder 30 construct a global MV candidate list by inserting all the reconstructed MVs into this list according to a pre-defined order. ; Para 0189 and video coder reorders the M candidates according to frequencies of those candidates (i.e., the number of occurrences of the candidates among all the MV candidates) and/or distances between a NA-block and the current block. Thus, in this example, the video coder may place more frequent candidates and/or candidates from NA-blocks closer to the current block ahead in an NA-SMVP candidate list (i.e., the candidate list which includes NA-SMVP candidates and possibly other candidates)., Therefore, indicating to the person of ordinary skill in the art before the effective filing date of the claimed invention that setting pre-defined order is application specific and thereby it is design choice. Because Applicant has not disclosed that having a specific order provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any appropriate order.
Therefore, it would have been an obvious matter of design choice for one with ordinary skill in the art at the time of invention to modify the teachings of Chen to obtain the invention as specified in the claim.] and 
reconstruct pixel data of the current block and using the reordered motion vector candidate list. [discloses a global motion vector candidate list that comprises MVP candidates specifying a motion vector for each block that is in the current picture and that is encoded prior to the current block. Additionally, the video coder may determine the motion vector of the non-adjacent block from a MVP candidate in the global motion vector candidate list.; Para 0189, and video decoder 30 may determine, based on the motion vector of the non-adjacent block, an MVP for the current block. Additionally, video decoder 30 may determine, based on the MVP for the current block, a motion vector of the current block. Video decoder 30 may also determine a predictive block based on the motion vector of the current block. Video decoder 30 may then reconstruct, based on the predictive block, sample values of the current picture.; Para 0179]
Chen discloses the example, certain acts or events of any of the techniques described herein can be performed in a different sequence, may be added, merged, or left out altogether. Therefore, different steps disclosed in different techniques and examples may be combined, and modified that would result in the claim invention.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chen, in order to improve motion vector prediction. [Chen: Para 0055]

Regarding Claim 2, Note the Rejection for claim 1, wherein Chen further discloses
The decoder of claim 1, the decoder configured to determine global motion is indicated for a current frame that includes the current block. [Fig. 8, and associated text, Para 0138, 0153]
 
Regarding Claim 3, Note the Rejection for claim 1, wherein Chen further discloses
The decoder of claim 1, wherein the global motion vector includes a control point motion vector.  [discloses block is described by two control point motion vectors; Fig. 10, Para 0160, and motion vector set candidate is selected as the control point motion vector prediction (CPMVP) of the current CU; Para 0166]

Regarding Claim 4, Note the Rejection for claim 1 and 3, wherein Chen further discloses
The decoder of claim 3, wherein the control point motion vector is a translational motion vector. [discloses In HEVC, only a translation motion model is applied for motion compensation prediction (MCP); Para 0157] 
 
Regarding Claim 5, Note the Rejection for claim 1 and 3, wherein Chen further discloses
The decoder of claim 3, wherein the control point motion vector is a vector of a four parameter affine motion model [discloses affine motion model is simplified to a 4-parameter affine motion model; Para 0159]

Regarding Claim 6, Note the Rejection for claim 1 and 3, wherein Chen further discloses
The decoder of claim 3, wherein the control point motion vector is a vector of a six parameter affine motion model. [discloses FIG. 9 is a block diagram of a simplified affine motion model for a current affine block 900. As shown in FIG. 9, the 6-parameters affine motion model can be represented…; Para 0158] 

Regarding Claim 7, Note the Rejection for claim 1, wherein Chen further discloses
The decoder of claim 1, the decider further comprising: an entropy decoder processor configured to receive the bit stream and decode the bitstream into quantized coefficients; [disclose the entropy encoding may encode quantization coefficients or syntax; Para 0255 and Entropy decoding unit 150 may receive encoded video data, and Entropy decoding unit 150 may entropy decode entropy-encoded syntax elements, where Entropy decoding unit 150 may perform a process generally reciprocal to that of entropy encoding unit 118; Fig. 25, and associated text, Para 0259, 0261]
an inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine; [discloses inverse quantization unit 154 may inverse quantize and inverse transform processing unit 156 may apply an inverse DCT; Para 0263] 
a deblocking filter; [discloses Filter unit 160 may perform a deblocking operation; Fig. 25 and associated text, Para 0268]
a frame buffer (i.e. picture buffer); [discloses picture buffer 162; Para 0268] and 
an intra prediction processor. [discloses intra-prediction processing unit 166 may perform intra prediction to generate predictive blocks; Fig. 25 and associated text, Para 0259, 0264] 

Regarding Claim 8, Note the Rejection for claim 1, wherein Chen further discloses
The decoder of claim 1, wherein the current block forms part of a quadtree plus binary decision tree. [discloses Video encoder 200 may partition a CTU according to a tree structure, such as a quadtree-binary tree (QTBT) structure; Para 0084 and video decoder 300 may use a single QTBT structure; Para 0084, also refer to Para 0076, 0082, 0089 and 250] 

Regarding Claim 9, Note the Rejection for claim 1, wherein Chen further discloses
The decoder of claim 1, wherein the current block is a coding tree unit  [discloses A CTB contains a quad-tree the nodes of which are CUs; Para 0075-0076, 0084-0085]

Regarding Claim 10, Note the Rejection for claim 1, wherein Chen further discloses
The decoder of claim 1, wherein the current block is a coding unit. [discloses a coding unit (CU); Para 0076, 0270] 

Regarding claim 11-20, the claim(s) recites analogous limitations to claim 1-10 above, respectively, and is/are therefore rejected on the same premise. Therefore, regarding claim 11-20, Chen meets the claim limitations as set forth in claim 1-10, respectively. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1-10, respectively; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /DAKSHESH D PARIKH/ Primary Examiner, Art Unit 2488